Claimant, an aE-time employee as a trained nurse of the city of New York located and living in the nurses’ residence on Welfare Island, fainted while at the dining table and received bums upon her fingers which came in contact with hot food and hot plates upon the dining table upon which she feU. (Matter of Mausert v. Albany Builders Supply Co., 250 N. Y. 21; Matter of Andrews v. L. & S. Amusement Co., 253 id. 97.) Award affirmed, with costs to the State Industrial Board. HiE, P. J., BEss, Heffeman and Poster, JJ., concur; Crapser, J., dissents and votes to reverse the award and to dismiss the claim on the ground that an injury from hot food eaten at the lunch hour is not compensable since it was not sustained in the course of the employment. (Matter of Kowalek v. New York Consolidated R. R. Co., 229 N. Y. 489; Matter of Heitz v. Ruppert, 218 id. 148.)